Title: To Thomas Jefferson from William Short, 2 November 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Nov. 2. 1790

It was not my intention to have written to you again from this place except by a person who is setting out for Philadelphia by the way of Havre; but the arrival of the long expected courier from Madrid induces me to send a few lines by the English post, merely to inform you that the negotiations at Madrid have ended in the conservation of peace.—This comes by the English messenger who in passing through [this] place yesterday evening brought dispatches as well to the Spanish as the English Ambassador. The former immediately went to M. de Montmorin’s and made him the communication. It does not appear that the messenger was charged with the definitive articles. All that was communicated officially was that peace would not be interrupted.—It is said that the English have obtained the privilege of forming an establishment north of Nootka sound. This however I do not know with certainty, nor anything else of the result of the negotiation except  that war will not take place between England and Spain.—I mentioned in my last that I had received the letter of the Secretary of the treasury together with yours of Aug. 31.—I have the honor to be with sentiments of the most perfect attachment, Sir, your most obedient humble servant,

W: Short

